Citation Nr: 0336277	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  96-51 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania




THE ISSUE

Entitlement to an increased rating for the service-connected 
thyroid disability, currently evaluated as 30 percent 
disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1966.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision of the 
RO.  

In September 2000 and April 2002, the Board remanded the case 
to the Board for further development.  



FINDING OF FACT

The veteran's overall disability picture from his service-
connected thyroid disability shows that he currently is 
euthyroid and requires continuous medication for control of 
hyperthyroidism; neither more than moderately severe overall 
disablement nor clinical findings of emotional instability, 
tachycardia, fatigability and increased pulse pressure or 
blood pressure due to hyperthyroidism are demonstrated.   



CONCLUSION OF LAW

The criteria for the assignment of an increased rating higher 
than 30 percent for the service-connected thyroid disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
2002); 38 C.F.R. § 4.119 including Diagnostic Code 7900 (in 
effect prior to and subsequent to June 6, 1996).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Factual Background

In a November 1966 rating decision, the RO granted service 
connection and assigned a 30 percent rating for the residuals 
of a subtotal bilateral thyroidectomy (performed for 
hyperthyroidism).  

The VA records show that, in 1968, the veteran was admitted 
to the hospital for recurrent hyperthyroidism and underwent a 
left thyroid lobectomy.    

The private clinical records dated in 1992 show that the 
veteran was being treated for a history of 
"hypothyroidism."  

In August 1994 and March 1995, the RO received the veteran's 
claims for an increase in his service-connected thyroid 
disability.  In his March 1995 claim, he stated that he was 
having weight and heart problems and was required to have 
with him at all times oxygen due to poor breathing.  

In rating decisions in November 1994 and November 1995, the 
RO denied a rating in excess of 30 percent.  He appealed the 
November 1995 RO decision.  

On VA examinations in October and November 1996, it was noted 
that the veteran was on thyroid hormone replacement and had a 
crosswise scar of the neck from the thyroid surgery.  
Further, he was noted to be clinically euthyroid with a 
resting pulse of 80.  The thyroid stimulating hormone (TSH) 
was 2.7 and T4 was 7.5, both within the chemically euthyroid 
range.  

At a January 1997 RO hearing, the veteran testified that, 
when his thyroid was removed, the surgical procedure harmed 
his breathing function and he had to undergo a second 
thyroidectomy because his thyroid gland grew back.  He stated 
that, at that time, he was losing a lot of weight.  Following 
the second surgery, he stated that he began to feel nervous 
and his eyes "popped" and was then started on hormone 
replacement therapy.  

The veteran further testified that, after losing weight, he 
began to gain weight and suffer from depression, requiring 
consultation by a psychiatrist (he stated that his 
psychiatric difficulty did not require medication).  He 
stated that, overall, he suffered from leg swelling, an eye 
condition, sleep apnea, high blood pressure, weight gain and 
heart failure.  His representative stated that the veteran 
received Social Security Disability benefits, as he had been 
unable to work.  

On a September 1998 VA examination, the veteran complained of 
weight gain and constipation.  He was awake and alert during 
the examination, and his vital signs were stable.  His weight 
was 292 pounds.  

An examination of the head, ears, eyes, neck and throat was 
normal, and there was no evidence of uvuloplasty.  The lungs 
revealed good breath sounds with no adventitious sounds, and 
the heart showed no evidence of a third heart sound.  The 
abdomen was soft and nontender with normal bowel sounds.  A 
neurological examination and an examination of the 
extremities were normal.  TSH level was 0.06, suggesting 
excessive thyroid supplementation.  

On an April 2000 VA examination, the veteran reported having 
occasional chest pain, but took no medication in response.  
He was noted to be obese.  His blood pressure reading was 
that of 160/90; his heart rate was 80 with slight ectopy; and 
his respirations were 14 and unlabored.  He exhibited no lid 
lag or thyroid eye signs.  

The examiner reported no exophthalmos or neck thyromegaly.  
The lungs were clear, and his heart had good tones with 
slight irregularity.  The veteran exhibited no cyanosis, 
clubbing or edema.  

The recent laboratory data demonstrated that the veteran's 
TSH level was 0.01 indicating hyperactivity of his thyroid 
gland with no need for supplementation therapy.  The 
diagnosis was that of hyperthyroidism with evidence of some 
ectopy.  The examiner stated that there was no evidence of 
intrinsic heart disease based on his thyroid condition at 
that time.  The examiner stated that some of the veteran's 
ectopy might be related to excessive thyroid hormone 
replacement, which was rectified at that time.  

On a July 2001 VA examination, the veteran complained of 
generalized achiness, joint pain, weakness, nightmares and a 
diminished sexual capacity.  He was in no acute distress, and 
he was noted to be muscular and overweight.  His blood 
pressure was that of 160/90; his heart rate was 80 with 
persistent ectopy; and his neck exhibited no nodules.  His 
lungs were clear, and his heart had good tones.  The abdomen 
and extremities were normal.  

The diagnoses included those of hyperthyroidism under control 
with the use of thyroid suppressant agents, hypertension 
under control with the use of medication, and ventricular 
ectopy.  The examiner stated that the veteran's generalized 
complaints could be related to his thyroid disease, even with 
control of thyroid function.  (The examiner also indicated 
that the emergence of diabetes mellitus and hypertension 
could have resulted from the exacerbation of the underlying 
thyroid disease.)  

The VA treatment records, dated from 1995 to 2002, show 
treatment for a variety of conditions other than the 
veteran's thyroid condition, including sleep apnea, emphysema 
(oxygen dependent), exogenous obesity, ischemic 
cardiomyopathy with ventricular ectopy, gout and psychiatric 
disorder.  

In January 1995, the veteran's T4 level was 6.8, and the T3RU 
level was 26.1.  At that time, the veteran's weight was 287 
pounds.  In April 1996, his weight was 278 pounds.  In 
October 1996, his T4 level was 7.54, and his T3RU level was 
25.4.  In April and June 1997, his TSH level was 2.8, the 
T3RU level was 34.6, and his T4 level was 8.0.  

In March 1998, the veteran reported having symptoms of 
dizziness, lack of energy and depression.  In September 1998, 
his TSH level was less than 0.06 (considered abnormally low); 
his T3 level was 1.57; the TT3 level was 1.57; and T4 was 
11.5 (considered abnormally high).  In November 1998, his T4 
level was 9.7 and his T3RU level was 31.  His weight was 281 
pounds at that time.  The assessment was that of iatrogenic 
hyperthyroid, and his medication dosage was to be decreased.  

In June 1999, the veteran's T4 level was 9.5; his T3RU level 
was 35; and his TSH level was less than 0.03.  In October 
1999, his TSH level was less than 0.4, otherwise his thyroid 
function tests were normal.  

His weight was 278 pounds at that time.  He was also treated 
for depression.  In November 1999, his T4 level was 9.7 and 
his TSH level was less than 0.06.  He was also diagnosed as 
having an adjustment disorder with a depressed mood.  

In April 2000, an electrocardiogram (EKG) revealed frequent 
and consecutive premature ventricular contractions, fusion 
complexes and left ventricular hypertrophy.  

The veteran's TSH level in April 2000 was 0.01 (considered 
abnormally low) and was less than 0.03 in May 2000 (also 
considered abnormally low).  

In April 2000, his T4 level was 11.95, and in May 2000 it was 
12.89 (considered abnormally high).  The assessment in April 
2000 was that of ventricular irritability possibly due to 
hyperthyroidism, due to excessive hormone replacement due to 
confusion over labels and instructions.  

In May 2000, the veteran's T3RU level was 49.5 (considered 
abnormally high), and in a letter to the veteran, the doctor 
indicated that he had excessive thyroid hormone in his blood 
and that it was possible that his thyroid gland was still 
making too much thyroid hormone.  

In June 2000, the veteran underwent thyroid imaging with 
uptake result.  There was evidence of previous surgery with 
the majority of the thyroid gland on the left side with some 
substernal extension.  

There also was one round region of uptake superior to the 
thyroid cartilage at the midline that might have represented 
thyroglossal duct cyst or thyroid remnant.  The 24-hour 
uptake was considered above the normal range, possibly due to 
hyperthyroidism.  

In June 2000, the veteran's TSH level was less than 0.03 and 
his T4 level was 12.89.  
In July 2000, it was noted that radionuclide imaging showed 
residual thyroid tissue on the left, and radio-iodine 
ablation was approved.  In August 2000, it was noted that the 
veteran had hyperthyroid due to overactive thyroid remnant.  

Also in August 2000, the veteran exhibited markedly dilated 
left ventricle with severely reduced overall systolic 
function and had complaints of dizziness and lack of energy.  
"Ventricular irritability" was noted, possibly due to 
hyperthyroidism.  

In September 2000, it was noted that there was a markedly 
dilated left ventricle with severely reduced overall 
systolic.  In October 2000, it was noted that the veteran 
failed to schedule radio-iodine ablations, and the doctor 
considered low-dose methimazole as an alternative.  

In November 2000, the veteran's TSH level was 0.04 
(considered abnormally low); his T3RU level was 43.3; and his 
T4 level was 13.43 (considered abnormally high).  In July 
2001, he sought treatment for recurrent dizzy spells about an 
hour and a half after taking his medication.  His laboratory 
testing revealed a normal thyroid.  His weight was 259 pounds 
at that time.  

In September 2001, the veteran's TSH level was 5.77 
(considered borderline), and his thyroid was markedly 
enlarged.  

In May 2002, he was diagnosed with probable congestive heart 
failure.  In November 2002, his TSH levels were noted to be 
normal.  The assessment was that of hyperthyroidism, which 
was clinically euthyroid on methimazole.  His weight was 272 
pounds at that time.  


II.  Analysis

A.  VCAA

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)) are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002)).  The VCAA and the 
implementing regulations pertinent to the issue on appeal are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The VCAA and the implementing regulations provide in part 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decision in November 1995; Statement of the Case (SOC) 
in September 1996; Supplemental Statements of the Case 
(SSOC's) in October 1997, March 2000, June 2000, November 
2001, and December 2002; and in letters dated in April, 
October, and November 2002, the RO has notified him of the 
evidence needed to substantiate his claim of an increased 
rating for the thyroid disability.  

Specifically, in the Rating Decision, SOC, and SSOC's, the RO 
provided the veteran with the regulatory principles relating 
to service connection and notified the veteran of the 
evidence it considered.  The RO also explained essentially 
what the evidence must show to establish a rating higher than 
30 percent for the thyroid disability.  

Further, in a November 2002 letter, the RO informed the 
veteran about the VCAA and the duties of VA under the Act.  
Specifically, the RO notified the veteran of what the 
evidence must show to establish entitlement to the benefits 
he sought, what information and evidence was needed from him, 
what he could do to help with his claim, and what 
specifically VA would do to assist him to obtain evidence for 
his claim.  

As such, the RO has notified the veteran of what evidence he 
was responsible for obtaining and what evidence the VA would 
procure.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board also notes that recently the Court in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), found that the 30-day period 
provided in 38 C.F.R. § 3.159(b)(1) to respond to a VCCA duty 
to notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.  

The Court thus invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  This conclusion is similar to that one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  

In the instant case, in the April, October, and November 2002 
letters sent to the veteran, the RO informed him that he had 
30 days in which to furnish the requested information or 
evidence, but that any evidence submitted within one year 
from the date of the letter would also enable him to be paid 
from the date his claim was received (if he was determined to 
be entitled to benefits).   

The record shows that more than one-year has elapsed for the 
submission of additional information or evidence in response 
to the RO letters, and the veteran has not responded with any 
additional information or evidence.  

However, his representative has submitted argument in March 
2003 pertaining to the claim.  It is also noted that a 
November 2002 letter from a VA Medical Center to the veteran 
notified him that he failed to report to a scheduled 
examination that month and that his file was being returned 
to the RO.  He did not respond in any way to this notice, or 
to the Supplemental Statement of the Case issued to him by 
the RO in December 2002.  

It is the Board's judgment that it would be pointless to 
delay a decision in order to remand this case to the RO 
pursuant to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  Remanding 
the case to allow for additional time in which to submit 
information or evidence would be fruitless.  

As to its duty to assist, the RO has also made reasonable 
efforts to assist the veteran in obtaining evidence for his 
claim, to include requesting medical records to which he has 
referred (i.e., from VA and the Social Security 
Administration).  

The RO has also sought and obtained examinations in 
October/November 1996, September 1998, April 2000, and July 
2001, in regard to the issue at hand.  The RO has provided 
the veteran with the opportunity for an RO hearing in January 
1997.  

Furthermore, the Board remanded this case to the RO in 
September 2000 and April 2002 to obtain additional evidence 
and information, including treatment records, Social Security 
Administration (SSA) records, and to schedule the veteran for 
a VA examination.  The treatment records and records from the 
SSA were obtained and are associated with the file.  

It is noted that the SSA records are dated up to 1993 when he 
was awarded such benefits, which is prior to the pendency of 
this appeal period.  

Also, the veteran was scheduled for VA examinations in June, 
July, and November 2002, but he failed to report without 
indicating good cause or a desire to reschedule.  (As 
previously noted, he did not respond to a letter from a VA 
Medical Center notifying him of his failure to report.)  
However, for discussion purposes, the Board in this matter 
will undertake to review the claim based upon the evidence 
that is of record.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
2002).  


B.  Increased Rating

The veteran claims that he is entitled to a rating higher 
than the currently assigned 30 percent for the service-
connected thyroid disability.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

The Board has reviewed the veteran's claim for an increased 
rating in light of the history of the disability; however, 
where, as in this case, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected thyroid disability is 
currently assigned a 30 percent rating under Diagnostic Code 
7900 for hyperthyroidism.  

During the pendency of this appeal, new regulations for 
rating disabilities of the endocrine system went into effect 
on June 6, 1996.  See 61 Fed. Reg. 20,446 (1996).  

As the veteran's claim for an increased rating for a thyroid 
disability was pending when the VA regulations pertaining to 
rating of endocrine disability were revised, he is entitled 
to application of the version of the law which is more 
favorable to him, although the new criteria are only 
applicable to the period of time after their effective date.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990); VAOPGCPREC 3-
2000.

As such, the Board will consider both versions of the rating 
criteria, keeping in mind the June 6, 1996 effective date of 
the current version of the rating criteria for evaluating 
disabilities of the endocrine system.  

Pursuant to Diagnostic Code 7900 in effect prior to the June 
1996 revisions, a 100 percent rating requires a pronounced 
disability, with thyroid enlargement, severe tachycardia, 
increased levels of circulating thyroid hormones (T4 and/or 
T3, by specific assays), with marked nervous, cardiovascular 
or gastrointestinal symptoms; muscular weakness and loss of 
weight; or postoperative with poor results, and the 
pronounced symptoms persisting.  38 C.F.R. § 4.119 (1996).  

A 60 percent rating requires a severe condition, with marked 
emotional instability, fatigability, tachycardia and 
increased pulse pressure or blood pressure, increased levels 
of circulating thyroid hormones (T4 and/or T3 by specific 
assay).  38 C.F.R. § 4.119 (1996).  

A 30 percent rating requires moderately severe 
hyperthyroidism with the same history as that required for a 
60 percent evaluation, but with reduced symptoms, or 
postoperative hyperthyroidism with tachycardia and increased 
blood pressure or pulse pressure of moderate degree and 
tremor.  38 C.F.R. § 4.119 (1996).  

Under the revised Diagnostic Code 7900 for evaluating 
hyperthyroidism, a 100 percent rating requires thyroid 
enlargement, tachycardia (more than 100 beats per minute), 
eye involvement, muscular weakness, loss of weight, and 
sympathetic nervous system, cardiovascular, or the 
gastrointestinal symptoms.  38 C.F.R. § 4.119 (2003).  

A 60 percent rating requires emotional instability, 
tachycardia, fatigability and increased pulse pressure or 
blood pressure.  38 C.F.R. § 4.119 (2003).  

A 30 percent rating requires hyperthyroidism with 
tachycardia, tremor, and increased pulse pressure or blood 
pressure.  38 C.F.R. § 4.119 (2003).  

After carefully reviewing the claims file, the Board 
concludes that the veteran's thyroid disability is not shown 
to meet the criteria for the assignment of a rating higher 
than 30 percent under either the old or revised Diagnostic 
Code 7900.  

Under the old Code 7900, the evidence would have to show that 
the veteran has a severe hyperthyroid condition manifested by 
marked emotional instability, fatigability, tachycardia and 
increased pulse pressure or blood pressure, and increased 
levels of circulating thyroid hormones (T4 and/or T3 by 
specific assay).  

However, the medical records, including the VA examination 
reports in October/November 1996, September 1998, April 2000, 
and July 2001, do not show this to be the case.  

The veteran's overall disability picture shows that the 
veteran had been essentially euthyroid over the years since 
surgery in 1968.  The sole exception for this was a period 
from November 1998 to late 2000 when he became hyperthyroid 
due to an overactive thyroid remnant.  Such was eventually 
brought under control with antithyroid medication in late 
2000, and the veteran was rendered euthyroid again by July 
2001.  

Even considering this period when findings of hyperthyroidism 
were suggested, wherein there was treatment for depression, 
ventricular irritability, and lack of energy, the medical 
evidence does not show that the underlying thyroid disability 
was severe.  The April 2000 VA examination showed only 
hyperthyroidism with evidence of some ectopy.  

Under the revised Diagnostic Code 7900, the evidence would 
have to show that the veteran had a hyperthyroid condition 
manifested by emotional instability, tachycardia, 
fatigability and increased pulse pressure or blood pressure.  
For the reasons set forth hereinabove with regard to 
evaluating under the old criteria, the evidence likewise does 
not show this to be the case.  

That is, the overall disability picture shows that the 
veteran has essentially been euthyroid, as he is currently.  
Specifically, his hyperthyroidism is currently under control 
with the use of thyroid suppressant agents.  

For a period of time from November 1998 to late 2000, the 
veteran manifested findings suggestive of recurrent 
hyperthyroidism.  During that time, the medical evidence 
showed that at various times he exhibited emotional 
instability (he was treated for depression), fatigability 
(complaints of lack of energy), and tachycardia (seen in 
ventricular irritability).  

It is noted, however, that there was no definitive evidence 
that these symptoms arose from the recurrent hyperthyroidism.  

Nevertheless, given the evidence of record, the Board is not 
able to conclude that the overall service-connected 
disability picture, including his present level of 
disability, meets the criteria for the assignment of a 60 
percent rating under the revised Diagnostic Code 7900.  

The Board also notes that in an August 2002 rating decision 
the RO granted service connection for hypertension, as 
secondary to the service-connected hyperthyroidism.  

The United States Court of Veterans Appeals has held that in 
assigning different disability evaluations, the critical 
element is that none of the symptomatology for the conditions 
is duplicative or overlapping with the symptomatology of the 
other conditions.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

In other words, "pyramiding" is to be avoided.  See 
38 C.F.R. § 4.14.  Thus, his high blood pressure cannot be 
evaluated separately under two different diagnoses - 
hyperthyroidism and hypertension.  

Thus, after a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
for a rating in excess of 30 percent under Diagnostic Code 
9700, for the veteran's service-connected thyroid disability.  

Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  





ORDER

An increased rating for the service-connected thyroid 
disability is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



